                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CR-095-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )       ORDER
     v.                                                 )
                                                        )
 XAVER MONTEZ BOSTON,                                   )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal

Motion In Limine” (Document No. 58) filed October 1, 2018. In accordance with the Local Rules,

the Court has considered the Motion to Seal, the public’s interest in access to the materials in

question, and alternatives to sealing. The Court determines that no less restrictive means other than

sealing is sufficient inasmuch as the Motion in Limine contains sensitive and private information

that is inappropriate for public access. Having carefully considered the motion and the record, and

for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal Motion In

Limine” (Document No. 58) is GRANTED, and the “Government’s Motion In Limine To

Preclude Introduction Of Irrelevant Information” (Document No. 59) is sealed until further Order

of this Court.

          SO ORDERED.

                                           Signed: October 2, 2018
